Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 4-12 allowed.
The following is an examiner’s statement of reasons for allowance: 
The limitations of claim 1 including “a ratio of a collector current to an emitter current of the parasitic transistor is 1/1000 or less” was not considered to be obvious. The Examiner notes that Ie = Ic + Ib, thus Ic/Ie=(1/1+(Ib/Ic)), thus prior art Kapels teaches, see paragraph 0077, 0078 “.beta., which is determined by the doping concentration in the source zone 27 and body zone 26, can as a result be reduced to very low values, in the region of 1 or below” i.e. Ic/Ie < (1/2).
The limitations of claim 9 including “a first main electrode that is at least partially connected to the second impurity region and is at least partially in Schottky connection with the first impurity region” was not considered to be obvious.
The limitations of claim 11 including “a narrow band gap layer of a first conductivity type that is at least partially connected to the first impurity region, and has a narrower band gap than that of the first impurity region” “wherein the first main electrode is connected to the narrow band gap layer and is provided so as not to be in contact with the first impurity region” was not considered to be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Objections
Claim 13 objected to because of the following informalities:  
Claim 13 recites “a first main electrode that is at least partially connected to the second impurity region and provided to be not in direct contact with the first impurity region” in line 16 and also “the first main electrode is connected to the second impurity region and is provided so as not to be in contact with the first impurity region” in line 29 which appears to be redundant.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kushida (US 5750429 A)
In regard to claim 13 Kushida teaches a semiconductor device [see Fig. 1] comprising:
a MOS transistor [see column 4 line 45 “FIG. 1 of the drawings is a vertical MOS field transistor”] comprising
a first semiconductor layer [11a] of a first conductivity type,
a second semiconductor layer [11b] of a first conductivity type provided on a first main surface of the first semiconductor layer and having a first conductivity type impurity concentration lower [see Fig. 1 see N versus N+] than that of the first semiconductor layer,

a second impurity region [N+ -type source region 15] of a first conductivity type provided in an upper layer part of the first impurity region,
a third impurity region [P+ -type body region 18] of a second conductivity type positioned at an upper surface of the second semiconductor layer and within [see Fig. 3(g) “formed by implanting impurities of the P-type in a portion of the N.sup.+ -type source region 15”] an upper layer part of the second impurity region,
a gate electrode [13] provided to face the first impurity region and the second semiconductor layer with a gate insulating film [12] interposed in between,
a first main electrode [19 “as shown in FIG. 3(i), metal such as aluminum is deposited on the main surface of the substrate 1 by spattering to form a source electrode commonly in contact with the N.sup.+ -type source region 15 and P.sup.+ -type body region 18”] that is at least partially connected to the second impurity region and provided to be not in direct contact [see Fig. 1, it is not touching] with the first impurity region, and
a second main electrode [“metal layer is deposited on the back surface of the substrate 11 to form a drain electrode 20”] connected to a second main surface of the first semiconductor layer on a side opposite to a side provided with the first main electrode;
a parasitic transistor configured with the second impurity region [15 is N] as a collector, the first semiconductor layer [both N] and the second semiconductor layer as an emitter, and the first impurity region [16 is P] as a base;
a parasitic diode configured with the first impurity region [16 is P] as an anode, and the first semiconductor layer and [both N] the second semiconductor layer as a cathode;

a second pn junction diode configured with the first impurity region [16 is P] as an anode, and the second impurity region [15 is N] as a cathode, wherein
the first main electrode is connected [19 “as shown in FIG. 3(i), metal such as aluminum is deposited on the main surface of the substrate 1 by spattering to form a source electrode commonly in contact with the N.sup.+ -type source region 15 and P.sup.+ -type body region 18”] to the second impurity region and is provided so as not to be in contact [see Fig. 1, it is not touching] with the first impurity region.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kushida 
In regard to claim 15 Kushida teaches a semiconductor device [see Fig. 1] comprising:
a MOS transistor [see column 4 line 45 “FIG. 1 of the drawings is a vertical MOS field transistor”] comprising 
a first semiconductor layer [11a] of a first conductivity type,
a second semiconductor layer [11b] of a first conductivity type provided on a first main surface of the first semiconductor layer and having a first conductivity type impurity concentration lower [see Fig. 1, N versus N+] than that of the first semiconductor layer,
a first impurity region [P-type body 16] of a second conductivity type provided in an upper layer part of the second semiconductor layer,
a second impurity region [N+ -type source region 15] of a first conductivity type provided in an upper layer part of the first impurity region,
a third impurity region [P+ -type body region 18] of a second conductivity type having a higher impurity concentration [see Fig. 1 see P+ versus P] of the second conductivity type than that of the first 
a gate electrode [13] provided to face the first impurity region and the second semiconductor layer with a gate insulating film [12] interposed in between,
a first main electrode [19 “as shown in FIG. 3(i), metal such as aluminum is deposited on the main surface of the substrate 1 by spattering to form a source electrode commonly in contact with the N.sup.+ -type source region 15 and P.sup.+ -type body region 18”] that is at least partially connected to the second impurity region and provided to be not in direct contact [see Fig. 1, it is not touching] with the first impurity region, and
a second main electrode [“metal layer is deposited on the back surface of the substrate 11 to form a drain electrode 20”] connected to a second main surface of the first semiconductor layer on a side opposite to a side provided with the first main electrode;
a parasitic transistor configured with the second impurity region [15 is N] as a collector, the first semiconductor layer [both N] and the second semiconductor layer as an emitter, and the first impurity region [16 is P] as a base;
a parasitic diode configured with the first impurity region [16 is P] as an anode, and the first semiconductor layer [both N] and the second semiconductor layer as a cathode;
a first pn junction diode configured with the third impurity region [18 is P] as an anode, and the second impurity region [15 is N] as a cathode.
Response to Arguments
Applicant's arguments filed 1/3/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818